ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
SHEPARD, Chief Justice.
In this Disciplinary Action, the Respondent, Allen N. Smith, Jr., has been charged with engaging in conduct contravening the Rules of Profession Conduct. Subsequent to the filing of the complaint in this case, the Disciplinary Commission has filed a Notice of Conviction and Request for Suspension as provided under Ind. Admission and Discipline Rule 28(11). Respondent now tenders an affidavit for resignation pursuant to Admission and Discipline Rule 28, Section 17.
Upon examination of the matters pending in this case, we find that Respondent's affidavit meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17, that such resignation should be accepted, and, accordingly, that any proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, Allen N. Smith, Jr., is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike such name from the roll of attorneys. To be eligible for reinstatement at a future date, the Respondent must comply with the provisions of Admission and Discipline Rule 28, Section 4.
IT IS FURTHER ORDERED that, by reason of the resignation of the Respondent, this Disciplinary Action is deemed concluded and is now dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d) governing disbarment and suspension.
DeBRULER, DICKSON and SULLIVAN, JJ., concur.
SELBY, J., not participating.